Name: Council Regulation (EEC) No 591/89 of 6 March 1989 amending Regulation (EEC) No 797/85 as regards extensification of production
 Type: Regulation
 Subject Matter: agricultural policy;  agricultural structures and production
 Date Published: nan

 9 . 3 . 89 Official Journal . of the European Communities No L 65/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 591/89 of 6 March 1989 amending Regulation (EEC) No 797/85 as regards extensification of production THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof, Having regard to the proposal from the Commission ('), Having regard to the opinion of the European Parliament (2), Having regard to the opinion of the Economic and Social Committee (3), Whereas the introduction of the extensification scheme for surplus products, as laid down in Article 1 (b) of Council Regulation (EEC) No 797/85 of 12 March 1985 on improving the efficiency of agricultural structures (4), as last amended by Regulation (EEC) No 1094/88 (5), has presented Member States with technical and adminis ­ trative difficulties ; Whereas it may prove necessary for Member States to adapt the measures in question to particular agronomic or economic conditions ; whereas provision should therefore be made for the introduction of the scheme on an experi ­ mental basis in 1989 and 1990 within a framework of pilot programmes, HAS ADOPTED THIS REGULATION : Article 1 The second subparagraph of Article 1 (b) ( 1 ) of Regulation (EEC) No 797/85 is hereby replaced by the following : 'Until 31 December 1990 Member States may limit the scheme, where administrative difficulties linked to particular agronomic and economic conditions so require, to an experimental application within the framework of pilot programmes. These programmes shall be implemented until 31 December 1989 in the beef and veal and wine sectors at least.' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 January 1989 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 6 March 1989 . For the Council The President C. ROMERO HERRERA (') OJ No C 20, 26. 1 . 1989, p. 13 . (2) Opinion delivered on 17 February 1989 (not yet published in the Official Journal). (3) Opinion delivered on 25 January 1989 (not yet published in the Official Journal). 0 OJ No L 93, 30 . 3 . 1985, p. 1 . ft OJ No L 106, 27 . 4. 1988, p. 28.